Olives, Chief Judge:
This appeal for reappraisement relates to certain merchandise, identified herein as “2-Methyl-4-Chlorophenoxy Acetic Acid, 94% Minimum Assay,” which was expected from Denmark on or about March 12, 1960, and entered at the port of Philadelphia.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the merchandise in question is American selling price, as defined in section 402(e) of the Tariff Act of 1930, as amended, and that such statutory value therefor is 88 cents per pound, net, packed, and I so hold.
Judgment will be rendered accordingly.